Citation Nr: 0432601	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depression, 
dependent personality, claimed as post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





REMAND

The veteran had active service, including combat, from April 
1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claim.

This case must be remanded for due process reasons.  In 
September 2002, the RO notified the veteran that he could 
choose to have his claim reviewed by a Decision Review 
Officer.  The veteran responded that he wished to testify 
before a Decision Review Officer in a personal hearing at the 
local level.  A review of the claims file indicates that the 
veteran was never afforded a personal hearing.  The appellant 
has a right to such a hearing.  38 C.F.R. § 3.103(c)(2004).

In addition, the most recent VA treatment records in the 
claims file are from May 2003.  There may be more recent 
records relevant to the veteran's claim.  While this case is 
in remand status, these should be obtained, if available.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following action:

1.  The RO should make arrangements to 
schedule the veteran for a hearing before 
a Decision Review Officer in accordance 
with 38 C.F.R. § 3.103(c)(2004).

2.  The RO should contact the San Juan, 
Puerto Rico VAMC and request any records 
of the veteran's treatment at that 
facility since May 2003.  All records 
obtained should be associated with the 
claims folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



